Exhibit 10.6


SYNTHEMED, INC.
2006 STOCK OPTION PLAN


(As originally adopted by the Board of Directors on November 11, 2005 and
approved by stockholders on April 25, 2006, and as subsequently amended by the
Board of Directors on December 22, 2010 and approved by stockholders on August
25, 2011)


The purpose of the SyntheMed, Inc. 2006 Stock Option Plan (the “Plan”) is to
enhance the ability of SyntheMed, Inc. (the “Company”) and its subsidiaries to
attract and retain qualified directors, employees and other persons, and to
motivate such persons to devote maximum efforts to the success of the Company..
The Company believes that by providing an opportunity to acquire an equity
interest in the Company, the Plan will encourage the participants to contribute
materially to the growth of the Company, thereby benefiting the Company's
shareholders, and will align the economic interests of the participants with
those of the shareholders.  To this end, the Plan provides for the grant of
stock options, which includes incentive stock options as well as non-qualified
stock options.


1.           ADMINISTRATION


(a)    Committee.  The Plan shall be administered and interpreted by a committee
(the “Committee”), which shall consist of two or more persons appointed by the
Board of Directors of the Company (the “Board”), all of who shall be
“non-employee directors”, as defined under Rule 16b-3 under the Securities
Exchange Act of 1934 (the “Exchange Act”).  In the alternative, and if the Board
deems it desirable, the Plan may be administered by the entire Board.  In such
event, all references herein to “Committee” shall be deemed to refer to the
entire Board, and the requirements of this Section 1(a) relating to
“non-employee directors” shall not be applicable.


(b)    Committee Authority.  The Committee shall have the sole authority to (i)
determine the individuals to whom grants shall be made under the Plan, (ii)
determine the type, size and terms of the grants to be made to each such
individual, (iii) determine the time when the grants will be made and the
duration of any applicable exercise or restriction period, including the
criteria for exercisability and the acceleration of exercisability, (iv)
condition grants on the individual's execution of a non-compete, non-disclosure
or other agreement deemed appropriate by the Committee, and (v) deal with any
other matters arising under the Plan.


(c)    Committee Determinations.  The Committee shall have full power and
authority to administer and interpret the Plan, to make factual determinations
and to adopt or amend such rules, regulations, agreements and instruments for
implementing the Plan and for the conduct of its business as it deems necessary
or advisable, in its sole discretion. The Committee's interpretations of the
Plan and all determinations made by the Committee pursuant to the powers vested
in it hereunder shall be conclusive and binding on all persons having any
interest in the Plan or in any awards granted hereunder. All powers of the
Committee shall be executed in its sole discretion, in the best interest of the
Company, not as a fiduciary, and in keeping with the objectives of the Plan and
need not be uniform as to similarly situated individuals.


2.           OPTIONS


Options granted pursuant to the Plan (“Options”) shall be authorized by action
of the Committee and may be designated as either incentive stock options meeting
the requirements of Section 422 of the Internal Revenue Code of 1986, as amended
(the "Code"), or nonqualified options which are not intended to meet the
requirements of such Section, the designation to be in the sole discretion of
the Committee.  Options designated as incentive stock options that fail to
continue to meet the requirements of Section 422 of the Code shall be
redesignated as non-qualified options automatically on the date of such failure
to continue to meet the requirements of Section 422 of the Code without further
action by the Committee.
 
 
1

--------------------------------------------------------------------------------

 
 
All Options shall be subject to the terms and conditions set forth herein and to
such other terms and conditions consistent with this Plan as the Committee deems
appropriate and as are specified in writing by the Committee to the individual
in a grant instrument (the “Option Instrument”) or an amendment to the Option
Instrument. The Committee shall approve the form and provisions of each Option
Instrument. Options need not be uniform as among the grantees.


3.           SHARES SUBJECT TO THE PLAN


(a)    Shares Authorized.  Subject to adjustment as provided below, an aggregate
of 25,000,000 shares of common stock of the Company may be issued pursuant to
Options granted under the Plan. The Company’s common stock, together with any
other securities that may become issuable upon exercise of Options, is referred
to herein as “Company Stock”.  The shares available under the Plan may be
authorized but unissued shares of Company Stock or reacquired shares of Company
Stock, including shares purchased by the Company on the open market for purposes
of the Plan. If and to the extent Options granted under the Plan terminate,
expire, or are canceled, forfeited, exchanged or surrendered without having been
exercised, the shares subject to such Options shall again be available for
purposes of the Plan.
 
(b)    Adjustments.
 
                         (i)          In the event of a stock dividend, stock
split or reverse stock split with respect to Company Stock, the number of shares
with respect to which Options may be granted under the Plan, the number of
shares subject to  outstanding Options and the exercise price thereof shall be
automatically adjusted proportionately, without action by the Committee, which
adjustments may be evidenced by written addenda to the Plan and Option
Instruments prepared by the Company and, concerning Options designated as
incentive stock options, shall be in accordance with Regulations (defined
below).  If there is any change in the number or kind of shares of Company Stock
outstanding (i) by reason of a spin off, recapitalization, or combination or
exchange of shares, (ii) by reason of a merger, reorganization or consolidation
in which the Company is the surviving corporation, (iii) by reason of a
reclassification or change in par value, or (iv) by reason of any other
extraordinary or unusual event affecting the outstanding Company Stock as a
class without the Company's receipt of consideration, or if the value of
outstanding shares of Company Stock is substantially reduced as a result of a
spinoff or the Company's payment of an extraordinary dividend or distribution,
the maximum number of shares of Company Stock available for Options, the number
of shares covered by outstanding Options, the kind of shares issued under the
Plan, and the price per share of outstanding Options may be appropriately
adjusted by the Committee to reflect any increase or decrease in the number of,
or change in the kind or value of, issued shares of Company Stock to preclude,
to the extent practicable, the enlargement or dilution of rights and benefits
under such Options; provided, however, that any fractional shares resulting from
such adjustment shall be eliminated.
 
(ii)         Subject to the provisions of Article 11, without  affecting the
number of shares of Company Stock reserved or available hereunder, the Board may
authorize the issuance or  assumption  of  benefits  under  this Plan
in  connection  with any  merger, consolidation,  spin-off, split-off, split-up,
acquisition of property or stock,
or  reorganization  (collectively,  a  "Reorganization")  upon  such  terms  and
conditions as it may deem appropriate,  subject to compliance with the ISO rules
under  Section 422 of the Code and the  provisions  of Section 409A of the Code,
where  applicable.   Without  limiting  the  foregoing,  in  the  event  of  any
Reorganization, the Board may cause any Option outstanding as of the effective
date of the  Reorganization  to be cancelled in consideration of a cash payment
or alternate Option made to the holder of such cancelled Option equal in value
to the fair market value of such cancelled Option.
 
(iii)        Any adjustments determined by the Committee shall be final, binding
and conclusive.





 
2

--------------------------------------------------------------------------------

 


4.           ELIGIBILITY FOR PARTICIPATION


Options designated as incentive stock options may be granted only to employees
of the Company or of any subsidiary corporation (herein called "subsidiary" or
"subsidiaries"), as defined in Section 424 of the Code and the Treasury
Regulations promulgated thereunder (the "Regulations") and must be granted
within 10 years from the date the Plan was approved by the Board or the
stockholders, whichever is earlier.  Directors who are not otherwise employees
of the Company or a subsidiary shall not be eligible to be granted incentive
stock options pursuant to the Plan.  Options designated as non qualified options
may be granted to directors, officers, employees and consultants of the Company
or any subsidiary, as well as such other persons whose participation in the Plan
the Committee determines to be in the best interests of the Company, whether or
not otherwise employees of the Company.


In determining the eligibility of an individual to be granted an Option, as well
as in determining the number of shares to be optioned to any individual, the
Committee shall take into account the position and responsibilities of the
individual being considered, the nature and value to the Company or its
subsidiaries of his or her service and accomplishments, his or her present and
potential contribution to the success of the Company or its subsidiaries, and
such other factors as the Committee may deem relevant.


5.         RESTRICTIONS ON INCENTIVE STOCK OPTIONS


Incentive stock options (but not non-qualified options) granted under this Plan
shall be subject to the following restrictions:


(a)    Limitation on Number of Shares.  Ordinarily, the aggregate fair market
value of the shares of Common Stock with respect to which incentive stock
options are granted, (determined as of the date the incentive stock options are
granted), exercisable for the first time by an individual during any calendar
year shall not exceed $100,000.  If an incentive stock option is granted
pursuant to which the aggregate fair market value of shares with respect to
which it first becomes exercisable in any calendar year by an individual exceeds
such $100,000 limitation, the portion of such option which is in excess of the
$100,000 limitation, and any such options issued subsequently in the same
calendar year, shall be treated as a non qualified option pursuant to Section
422(d)(1) of the Code.  In the event that an individual is eligible to
participate in any other stock option plan of the Company or any parent or
subsidiary of the Company which is also intended to comply with the provisions
of Section 422 of the Code, such $100,000 limitation shall apply to the
aggregate number of shares for which incentive stock options may be granted
under this Plan and all such other plans.


 (b)   Ten Percent (10%) Shareholder.  If any employee to whom an incentive
stock option is granted pursuant to the provisions of this Plan is on the date
of grant the owner of stock (as determined under Section 424(d) of the Code)
possessing more than 10% of the total combined voting power of all classes of
stock of the Company or any parent or subsidiary of the Company, then the
following special provisions shall be applicable to the incentive stock options
granted to such individual:


(i)          The option price per share subject to such incentive stock options
shall be not less than 110 % of the fair market value of the stock determined at
the time such option was granted.  In determining the fair market value under
this clause (i), the provisions of Section 6(e) hereof shall apply; and


(ii)         The incentive stock option shall have a term expiring not more than
five (5) years from the date of the granting thereof.


(c)    Limit of Exercisability.  Except in the case of Termination for Cause,
Termination Due to Disability or termination Due to Death, as such terms are
defined in Section 6.(d), the Grantee’s right to exercise incentive stock
options is limited to ninety days from the date of Termination.
 
 
3

--------------------------------------------------------------------------------

 
 
(d)    Other.  The terms of any incentive stock option granted under the Plan
shall comply in all respects with the provisions of Section 422 of the Code, or
any successor provision, and any regulations promulgated thereunder.  To the
extent any of the provisions included in the Plan or Option Instrument are meant
to comply with such provisions but are inconsistent therewith, the provisions of
the Plan or Option Instrument, as the case may be, shall be construed to be
consistent with such provisions.


6.           GRANT OF OPTIONS


(a)    Number of Shares.  The Committee shall determine the number of shares of
Company Stock that will be subject to each grant of Options to eligible
participants.


(b)    Exercise Price.
 
(i)          The purchase price (the “Exercise Price”) of Company Stock subject
to an Option shall be determined by the Committee.
 
(ii)         Option Term.  The Committee shall determine the term of each
Option, which shall not exceed ten years from the date of grant.


(c)    Exercisability of Options.  Options shall become exercisable as
determined by the Committee and set forth in the Option Instrument.  The
Committee may accelerate the exercisability of any or all outstanding Options at
any time for any reason.


(d)    Termination of Employment.


Except as provided below, an Option may only be exercised while the Grantee is
employed by or otherwise retained to provide services to the Company or its
subsidiaries.


(i)          Termination Without Cause.  In the event that a Grantee’s
employment or service is terminated by the Company for any reason other than
“disability”, death, or for “cause” (collectively, a “termination without
cause”), except as stipulated in Section 5.(c),any Option held by the Grantee
shall become one hundred percent vested and fully exercisable for the ensuing
one year period, except in the case of termination during the first year of an
Option’s term, in which case the exercise period shall continue for two years
after the date on which the Grantee’s employment or service is terminated by the
Company, but in any event no later than the date of expiration of the Option
term.
 
(ii)         Termination For Cause.  In the event the Grantee’s employment or
service is terminated by the Company for “cause”, any Option held by the Grantee
shall terminate as of the date the Grantee’s employment or service is terminated
by the Company and the Grantee shall automatically forfeit all shares underlying
any exercised portion of an Option for which the Company has not yet delivered
the share certificates, upon refund by the Company of the Exercise Price paid by
the Grantee for such shares.


(iii)        Termination Due to Disability.  In the event the Grantee's
employment or service is terminated by the Company on account of Grantee’s
“disability”, any Option held by the Grantee shall become one hundred percent
vested and fully exercisable by the Grantee and shall terminate on the earlier
to occur of the first anniversary thereof or the date of expiration of the
Option term,  unless and to the extent exercised prior thereto.


(iv)        Termination Due to Death.  If the Grantee dies while employed by or
providing service to the Company, any Option held by the Grantee shall become
one hundred percent vested and fully exercisable by the Grantee and shall
terminate on the later to occur of the first anniversary thereof or six months
after the probate of the Grantee’s estate, but in any event no later than the
date of expiration of the Option term.
 
 
4

--------------------------------------------------------------------------------

 
 
(v)           Voluntary Termination.  In the event a Grantee terminates his or
her employment with or services to the Company at his or her own volition,
except as stipulated in 5.(c), any Option which is otherwise then exercisable by
the Grantee shall terminate on the six month anniversary thereof, except in the
case of termination during the first year of an Option’s term, in which case the
exercise period shall continue for one year after the date on which the
Grantee’s employment with or service to the Company is terminated, in either
case unless the Committee determines otherwise, but in no event later than the
date of expiration of the Option term.  Any of the Grantee’s Options that are
not exercisable as of the date on which the Grantee’s employment with or service
to the Company is terminated shall terminate as of such date unless the
Committee determines otherwise.
 
(vi)        Termination Without Cause Upon a Change of Control.  Notwithstanding
the provisions of Section 6(d)(i) above, if the Grantee’s employment or service
is terminated by the Company on account of a “termination without cause” during
the one year period following a Change of Control, except as stipulated in
Section 5.(c), any Option held
by the Grantee shall become one hundred percent vested and fully exercisable for
the two year period after the date on which the Grantee’s employment or service
is terminated by the Company, but in no event later than the date of expiration
of the Option term.


(vii)       For purposes of this Section 6(d):


(A)           The term “Company” shall mean the Company and its parent and
subsidiary corporations, or any successor thereto.
 
(B)           The term “disability” shall mean a Grantee's becoming disabled
within the meaning of section 22(e)(3) of the Code.


(C)           The term “termination for cause” shall mean, except to the extent
specified otherwise by the Committee, a finding by the Committee that the
Grantee has materially breached his or her employment or service contract with
the Company, or has been engaged in fraud, embezzlement, theft, commission of a
felony in the course of his or her employment or service which is injurious to
the Company, or has disclosed trade secrets or confidential information of the
Company to persons not entitled to receive such information. If this clause (C)
conflicts with the definition of “Cause” or “termination for cause” (or any
similar definition) in an employment or service agreement between the Company
and the Grantee, the terms of the employment or service agreement shall govern.


(viii)      Notwithstanding the foregoing, the Committee shall have authority,
exercisable in its sole discretion, to determine at the time of Option grants
the extent to which any Grantee shall have the right to exercise Options
following termination of the Grantee’s employment or provision of services to
the Company or its subsidiaries.  Such  provisions, which may include, without
limitation, the timing of post-termination vesting and period of
exercisability,  shall be determined in the sole discretion of
the  Committee,  shall be included in the Option Instrument provided to each
grantee, need not be uniform among all Options issued under the 2006 Plan, may
reflect distinctions based on the reasons for termination and may differ from
the vesting and exercisability provisions otherwise provided in the 2006 Plan.


(e)    Exercise of Options. A Grantee may exercise an Option that has become
exercisable, in whole or in part, by delivering a notice of exercise to the
Company accompanied by payment in full of the Exercise Price.  The exercise
price shall be paid in cash or its equivalent or by other means approved by the
Committee or such officer to whom it may delegate such authority, which may
include, among other methods, delivery of previously acquired shares of Company
Stock (alone or in combination with cash) and broker-assisted cashless exercise.
The Grantee shall pay the Exercise Price and the amount of any withholding tax
due (pursuant to Section 7) at the time of exercise. Shares of Company Stock
shall not be issued upon exercise of an Option until the Exercise Price is fully
paid and any required tax withholding is made.
 
 
5

--------------------------------------------------------------------------------

 
 
For purposes of this Plan, if the Company Stock is publicly traded, then the
Fair Market Value per share shall  be determined as follows: (x) if the
principal trading market for the Company Stock is a national securities exchange
or the Nasdaq markets, the last reported sale price thereof on the relevant
date, the preceding or succeeding trading day or an average of trading days, as
determined by the Committee in its sole discretion or (y) if the Company Stock
is not principally traded on such exchange or market, the mean between the last
reported “bid” and “asked” prices of Company Stock on the relevant date, the
preceding or succeeding trading day or an average of trading days, as determined
by the Committee in its sole discretion, as reported by such reporting service
acceptable to the Committee in its sole discretion.  If the Company Stock is not
publicly traded or, if publicly traded, is not subject to reported transactions
or “bid” or “asked” quotations as set forth above, the Fair Market Value per
share shall be as determined by the Committee.


7.           WITHHOLDING OF TAXES


(a)    Required Withholding.  All non-qualified options under the Plan shall be
subject to applicable federal (including FICA), state and local tax withholding
requirements. The Company may require the Grantee or other person receiving such
shares to pay to the Company the amount of any such taxes that the Company is
required to withhold with respect to such Options, or the Company may deduct
from other compensation payable by the Company the amount of any withholding
taxes due with respect to such Options.


(b)    Election to Withhold Shares.  If the Committee so permits, a Grantee may
elect to satisfy the Company's income tax withholding obligation with respect to
an Option by having shares withheld up to an amount that does not exceed the
Grantee's maximum marginal tax rate for federal (including FICA), state and
local tax liabilities. The election must be in a form and manner prescribed by
the Committee and shall be subject to the prior approval of the Committee.


8.           TRANSFERABILITY OF OPTIONS


(a)    Nontransferability of Options.  Except as provided below, only the
Grantee or his or her authorized representative may exercise rights under an
Option. A Grantee may not assign, pledge or otherwise transfer Options except
(i) by will, (ii) by the laws of descent and distribution, (iii) to the Company
as contemplated by Rule 16b-3 of the Exchange Act, (iv) pursuant to a domestic
relations order (as defined under the Code or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the regulations thereunder), or (v)
as otherwise permitted by the Committee. When a Grantee dies, the personal
representative or other person entitled to succeed to the rights of the Grantee
(“Successor Grantee”) may exercise such rights.


Notwithstanding the foregoing, incentive stock options shall not be transferable
otherwise than by will or the laws of descent and distribution, and shall be
exercisable during the participant’s lifetime only by such participant or the
participant’s guardian or legal representative.  A Successor Grantee must
furnish proof satisfactory to the Company of his or her right to receive the
Option under the Grantee's will or under the applicable laws of descent and
distribution.
 
9.           CHANGE OF CONTROL OF THE COMPANY


As used herein, a “Change of Control” shall be deemed to have occurred if:


(a)    Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) is or becomes a “beneficial owner” (as defined in Rule 13d-3 under
the Exchange Act), directly or indirectly, of securities of the Company
representing more than 35% of the voting power of the then outstanding
securities of the Company, and such person owns more aggregate voting power of
the Company's then outstanding securities entitled to vote generally in the
election of directors than any other person;
 
(b)    The shareholders of the Company approve (or, if shareholder approval is
not required, the Board approves) an agreement providing for (i) the merger or
consolidation of the Company with another corporation where the shareholders of
the Company, immediately prior to the merger or consolidation, will not
beneficially own, immediately after the merger or consolidation, shares
entitling such shareholders to 50% or more of all votes to which all
shareholders of the surviving corporation would be entitled in the election of
directors (without consideration of the rights of any class of stock to elect
directors by a separate class vote), (ii) the sale or other disposition of all
or substantially all of the assets of the Company, or (iii) a liquidation or
dissolution of the Company; or
 
 
6

--------------------------------------------------------------------------------

 
 
(c)    After the effective date of the Plan, directors are elected such that a
majority of the members of the Board shall have been members of the Board for
less than two years, unless the election or nomination for election of each new
director who was not a director at the beginning of such two-year period was
approved by a vote of at least two-thirds of the directors then still in office
who were directors at the beginning of such period or who were directors on the
effective date of this Plan.


10.           CONSEQUENCES OF A CHANGE OF CONTROL


(a)    Notice and Acceleration.


(i)           Upon a Change of Control, the Company shall provide each Grantee
who holds outstanding Options written notice of the Change of Control.


(ii)          Upon a Change of Control, each outstanding Option shall become one
hundred percent vested and fully exercisable.


(iii)         Notwithstanding the foregoing, a Grantee shall be eligible to
exercise Options both before and after a Change of Control to the full extent
otherwise permitted under the Plan.


(b)    Assumption of Options.  Upon a Change of Control described in Section
8(b)(i) where the Company is not the surviving corporation (or survives only as
a subsidiary of another corporation), unless the Committee determines otherwise,
all outstanding Options that are not exercised shall be assumed by, or replaced
with comparable options by, the surviving corporation.


(c)    Limitations.  Notwithstanding anything in the Plan to the contrary, in
the event of a Change of Control, the Committee shall not have the right to take
any actions described in the Plan (including without limitation actions
described in Subsection (b) above) that would make the Change of Control
ineligible for pooling of interests accounting treatment or that would make the
Change of Control ineligible for desired tax treatment if, in the absence of
such right, the Change of Control would qualify for such treatment and the
Company intends to use such treatment with respect to the Change of Control.


11.         AMENDMENT AND TERMINATION OF THE PLAN
 
(a)    Amendment.  The Committee may amend or terminate the Plan and any Option
Instrument at any time; provided, however, notwithstanding any other provision
of the Plan or any Option Instrument, (i) no such amendment shall increase the
total number of shares authorized for issuance pursuant to Options that may be
granted under the Plan except as provided in Section 3(b) unless approved by the
stockholders of the Company and (ii) no such amendment or termination
shall  adversely  affect in any  material  way any  Option  previously granted
under the Plan,  without the written consent of the Grantee holding such Option,
unless the Committee acts under Section 18(b). Termination of the Plan shall not
impair the power and authority of the Committee with respect to any outstanding
Option.  Notwithstanding the foregoing, no amendment of the Plan shall be made
without shareholder approval if shareholder approval is required by law,
regulation, or applicable stock exchange or securities association rule.


(b)    Termination of Plan.  The Plan shall terminate on the day immediately
preceding the tenth anniversary of its effective date, unless the Plan is
terminated earlier by the Committee.
 
(c)    Adjustment of Options Upon the Occurrence of Certain Unusual or
Nonrecurring Events.  The  Committee may make  adjustments  in the  terms  and
conditions of, and the criteria included in, Options in recognition of unusual
or nonrecurring  events  (including,  without  limitation,  the events described
in Section 3 hereof)  affecting  the Company or the  financial  statements of
the Company or of changes in applicable laws, regulations, or accounting
principles, whenever the Committee determines that such adjustments are
appropriate in order to prevent  unintended  dilution or  enlargement  of
the  benefits or  potential benefits  intended to be made available under the
Plan. The determination of the Board as to the foregoing adjustments, if any,
shall be conclusive and binding on Grantees under the Plan.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)    Governing Document.  The Plan shall be the controlling document. No other
statements, representations, explanatory materials or examples, oral or written,
may amend the Plan in any manner. The Plan shall be binding upon and enforceable
against the Company and its successors and assigns.
 
12.           FUNDING OF THE PLAN


This Plan shall be unfunded. The Company shall not be required to establish any
special or separate fund or to make any other segregation of assets to assure
the payment of shares with respect to Options under this Plan.
 
13.           RIGHTS OF PARTICIPANTS


Nothing in this Plan shall entitle any Eligible Individual or other person to
any claim or right to be granted an Option under this Plan. Neither this Plan
nor any action taken hereunder shall be construed as giving any individual any
rights to be retained by, in the employ of or provide services to the Company or
any other employment or service rights.
 
14.           NO FRACTIONAL SHARES


No fractional shares of Company Stock shall be issued or delivered pursuant to
the Plan or any Option. The Committee shall determine whether cash, other awards
or other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated.


15.           REQUIREMENTS FOR ISSUANCE OF SHARES


No Company Stock shall be issued in connection with any Option hereunder unless
and until all legal requirements applicable to the issuance or transfer of such
Company Stock have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any Option granted to any Grantee
hereunder on such Grantee's undertaking in writing to comply with such
restrictions on his or her subsequent disposition of such shares of Company
Stock as the Committee shall deem necessary or advisable as a result of any
applicable law, regulation or official interpretation thereof, and certificates
representing such shares may be legended to reflect any such restrictions.
Certificates representing shares of Company Stock issued under the Plan will be
subject to such stop-transfer orders and other restrictions as may be required
by applicable laws, regulations and interpretations, including any requirement
that a legend be placed thereon.


16.           HEADINGS


Section headings are for reference only. In the event of a conflict between a
title and the content of a Section, the content of the Section shall control.


17.           EFFECTIVE DATE OF THE PLAN


The Plan shall be effective on April 25, 2006.
 
 
8

--------------------------------------------------------------------------------

 
 
18.           MISCELLANEOUS


(a)    Options in Connection with Corporate Transactions and Otherwise.  Nothing
contained in this Plan shall be construed to (i) limit the right of the
Committee to grant Options under this Plan in connection with the acquisition,
by purchase, lease, merger, consolidation or otherwise, of the business or
assets of any corporation, firm or association, including Options granted to
employees, agents or consultants thereof who otherwise become eligible
participants under the Plan, or for other proper corporate purposes, or (ii)
limit the right of the Company to grant stock options or make other awards
outside of this Plan. Without limiting the foregoing, the Committee may grant an
Option to employees, agents, and consultants of another corporation who become
employees, agents or consultants of the Company by reason of a corporate merger,
consolidation, acquisition of stock or property, reorganization or liquidation
involving the Company or any of its subsidiaries in substitution for a stock
option grant made by such corporation (“Substituted Stock Incentives”). The
terms and conditions of the substitute grant may vary from the terms and
conditions required by the Plan and from those of the Substituted Stock
Incentives. The Committee shall prescribe the provisions of the substitute
grants.


(b)    Compliance with Law.  The Plan, the exercise of Options and the
obligations of the Company to issue or transfer shares of Company Stock under
Options shall be subject to all applicable laws and to approvals by any
governmental or regulatory agency as may be required. With respect to persons
subject to Section 16 of the Exchange Act, it is the intent of the Company that
the Plan and all transactions under the Plan comply with all applicable
provisions of Rule 16b-3 or its successors under the Exchange Act. The Committee
may revoke any Option if it is contrary to law or modify an Option to bring it
into compliance with any valid and mandatory government regulation. The
Committee may, in its sole discretion, agree to limit its authority under this
Section.


(c)    Ownership of Stock.  A Grantee or Successor Grantee shall have no rights
as a shareholder with respect to any shares of Company Stock covered by an
Option until the shares are issued or transferred to the Grantee or Successor
Grantee on the stock transfer records of the Company.
 
 
(d)    Governing Law.  The validity, construction, interpretation and effect of
the Plan and Option Instruments issued under the Plan shall exclusively be
governed by the law of the State of Delaware, without giving effect to the
conflicts of laws provision thereof.
 
9

--------------------------------------------------------------------------------
